OPINION — AG — QUESTION(1): "DOES THE ADJUTANT GENERAL OF OKLAHOMA, AS AN APPOINTED OFFICIAL HAVE THE AUTHORITY TO EXECUTE THIS DOCUMENT (A ' TERMINATION  AGREEMENT ', WHICH ON ITS FACE STATES THAT IT IS SUPPLEMENTAL TO THE REGULAR CONTRACT FOR TELEPHONE SERVICES BETWEEN THE AIR NATIONAL GUARD, A PART OF THE OKLAHOMA MILITARY DEPARTMENT AND THE SOUTHWESTERN BELL TELEPHONE COMPANY) ?", QUESTION(2) "IF SO, CAN THE ADJUTANT GENERAL'S DEPARTMENT BE HELD TO MAKE PAYMENTS ON THE PRO RATA CHARGE OF $5700 IN THE EVENT THE USE OF INSTALLED EQUIPMENT IS TERMINATED BEFORE THE EXPIRATION OF THE CONTRACT ?" — CLEARLY THE ADJUTANT GENERAL'S DEPARTMENT COULD CONTRACT TO MAKE PAYMENT OF A TERMINATION CHARGE IF THE INSTALLED EQUIPMENT IS TERMINATED BEFORE THE EXPIRATION OF THE CONTRACT. CITE:  44 Ohio St. 1961 232.1 [44-232.1], 44 Ohio St. 1961 232.2 [44-232.2] (JACK SWIDENSKY)